Case 4:17-cv-02952 Document 96 Filed on 11/17/20 in TXSD Page 1 of 6
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 17, 2020
                                                                                David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        OLIVER SOLOMON,                §   CIVIL ACTION NO.
        et al,                         §   4:17-cv-02952
                  Plaintiffs,          §
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        NATIONWIDE                     §
        INVESTIGATIONS                 §
        AND SECURITY INC,              §
        et al,                         §
                 Defendants.           §

                       MEMORANDUM AND OPINION
                     GRANTING DISCOVERY SANCTIONS

            The motion by Plaintiffs seeking to strike Defendants’
       pleadings, defenses, and evidence, or in the alternative for default
       judgment, is granted in part and denied in part. Dkt 79. Plaintiffs
       are awarded attorney fees and expenses incurred in conjunction
       with this motion.
                 1. Background
            This is a collective action brought under the Fair Labor
       Standards Act regarding overtime and minimum wage violations.
       Plaintiffs Oliver Solomon, LeAndra Harrell, and Montez Lewis
       Whitby on behalf of themselves and all others similarly situated
       sued Defendants Nationwide Investigations and Security, Inc,
       along with its CEO, Allen Hollimon.
            Solomon filed suit in October 2017. Dkt 1. Discovery didn’t
       proceed smoothly, to say the least. The current dispute concerns
       a continued failure by Defendants to provide complete responses
       to requests for production and interrogations, first served nearly
       two years ago in November 2018.
Case 4:17-cv-02952 Document 96 Filed on 11/17/20 in TXSD Page 2 of 6




            The prior judge assigned to this case ordered Defendants to
       respond to all outstanding discovery requests by June 21, 2019.
       Dkt 60. This was extended to August 15, 2019. Dkt 65. Plaintiffs
       again moved to compel discovery in November 2019 when
       Defendants still hadn’t fully responded. Dkt 70.
            Nationwide Investigations was ordered in January 2020 “to
       fully comply with all of Plaintiffs’ discovery requests before the
       close of discovery on March 6, 2020.” Dkt 77 at 2. That order
       stated, “There will be no further extensions to discovery. If
       Nationwide Investigations fails to cooperate or comply, Plaintiffs
       may seek to strike defenses, exclude evidence, or seek any other
       appropriate relief.” Ibid.
            Plaintiffs filed the instant motion to strike, or alternatively
       for default judgment, on March 12, 2020. Dkt 79. Plaintiffs claim
       Defendants have still failed to supplement their discovery
       responses. They outline the following discovery deficiencies:
                o Failure to provide responsive documents as to
                      Plaintiffs’ hours worked, location worked, or
                      schedules;
                o Failure to provide IRS 1099s or other tax forms
                      showing wages reported;
                o Failure to produce weekly timesheets for more than
                      half of the Plaintiffs; and
                o Failure to provide any responsive documents for
                      Plaintiff Amiekan Umoette.
       Id at ¶ 15; see also Dkt 76 at 2 (letter of December 12, 2019); Dkt
       81-1 at 3–4 (letter of November 13, 2019). Defendants asserted
       in response that they have complied with Plaintiffs’ discovery
       requests. Dkt 83 at 1.
            The Court heard oral argument on the motion. Defendants
       there acknowledged that they have problems with their
       recordkeeping. But they maintained that they have produced all
       responsive documents in their possession. Plaintiffs argued that
       this was inconsistent with deposition testimony from Hollimon
       that Nationwide Investigations kept timesheet records of its
       employees.




                                        2
Case 4:17-cv-02952 Document 96 Filed on 11/17/20 in TXSD Page 3 of 6




            Plaintiffs were ordered to file this deposition testimony.
       Minute Entry of August 25, 2020. Defendants were ordered to
       file “a record of all emails or other written communication
       between parties’ counsel from 01/07/2020 to present” to
       establish “efforts to comply with” the prior court order, including
       “an affidavit of any telephone conversations addressing the
       same.” Ibid.
            Plaintiffs filed Hollimon’s deposition testimony. See Dkt 90;
       Dkt 90-1. It establishes that Nationwide Investigations kept
       timesheets of its security officers and security guards, and that it
       would be able to provide them upon request. Dkt 90 at 2–3.
            Defendants also filed their response. Dkt 91. It doesn’t
       reference any documents, communications, or affidavits in
       accordance with that order. Plaintiffs argue that the response thus
       in no way presents any evidence that Defendants tried to comply
       with the January 7th order prior to the discovery deadline of
       March 6th. Dkt 92 at 2.
                 2. Legal standards
            District courts have inherent authority to impose sanctions.
       Carroll v Jaques Admiralty Law Firm, PC, 110 F3d 290, 292 (5th Cir
       1997). Rule 37(b)(2)(A) further provides, “If a party . . . fails to
       obey an order to provide or permit discovery . . . the court where
       the action is pending may issue further just orders.” Such further
       orders include “(iii) striking pleadings in whole or in part” and
       “(vi) rendering a default judgment against the disobedient party.”
            District courts have broad discretion in fashioning
       appropriate sanctions. Law Funder, LLC v Munoz, 924 F3d 753,
       758 (5th Cir 2019). This discretion is subject to certain
       limitations. A party’s violation of a discovery order ordinarily
       must be committed willfully or in bad faith for the court to award
       the severest of remedies available under Rule 37(b), such as
       striking pleadings, entering a default judgment, or dismissing the
       action with prejudice. Pressey v Patterson, 898 F2d 1018, 1021 (5th
       Cir 1990). But the Fifth Circuit doesn’t require a showing of
       willful or “contumacious” misconduct as a prerequisite to
       sanctions that are less harsh than a dismissal or default
       judgment. Chilcutt v United States, 4 F3d 1313, 1322, 1322 n 23 (5th




                                        3
Case 4:17-cv-02952 Document 96 Filed on 11/17/20 in TXSD Page 4 of 6




       Cir 1993), citing Societe Internationale Pour Participations Industrielles
       Et Commerciales, SA v Rogers, 357 US 197, 208, 213 (1958).
            It is it well within the discretion of a district court “to use
       sanctions as a tool to deter future abuse of discovery.” Smith &
       Fuller, PA v Cooper Tire & Rubber Co, 685 F3d 486, 490 (5th Cir
       2012). Indeed, the Fifth Circuit advises district courts to keep in
       mind when awarding sanctions that the primary purpose is “to
       deter frivolous litigation and abusive tactics.” Topalian v Ehrman,
       1996 WL 248995, *2 (5th Cir). The sanction imposed must be
       “the least severe sanction adequate to achieve the desired result.”
       Scaife v Associated Air Center Inc, 100 F3d 406, 412 (5th Cir 1996).
       An award of attorney fees and expenses is viewed by the Fifth
       Circuit as one of the least severe remedies afforded under Rule
       37(b). See Chilcutt, 4 F3d at 1320 n 17, citing FRCP 37(b)(2) and
       United States v Sumitomo Marine and Fire Insurance Co, 617 F2d 1365,
       1369 (9th Cir 1980).
                 3. Analysis
            One thing is clear. Defendants have taken a neglectful and
       lackadaisical approach to discovery in this action. Plaintiffs fully
       detail Defendants’ failure to timely comply along with repeated
       disregard of emails, letters, and requests along the way. Plaintiffs
       have—time and again—needed to request court intervention.
       Defendants were directed to produce a record of
       communications establishing diligence in complying with their
       discovery obligations. Minute Entry of August 25, 2020. They
       submitted nothing of substance. See Dkt 91. The Court therefore
       presumes there were no such communications or other
       information establishing diligence.
            This behavior leaves much to be desired. It is sanctionable.
       But the primary question is whether Defendants ultimately failed
       to comply with the order of January 7, 2020. That order required
       them “to fully comply with all of Plaintiffs’ discovery requests
       before the close of discovery on March 6, 2020.” Dkt 77. They
       have now squarely averred that they have produced all responsive
       documents. Dkt 91 at 2. The extreme sanctions requested by
       Plaintiffs are thus inappropriate at this time.
            Even so, Defendants’ utter failure to communicate
       necessitated motion practice. An appropriate sanction under Rule



                                           4
Case 4:17-cv-02952 Document 96 Filed on 11/17/20 in TXSD Page 5 of 6




       37(b)—and the least severe to achieve the desired deterrence—is
       an award to Plaintiffs of their attorney fees and costs incurred in
       connection with their motion. For example, see Orchestrate HR,
       Inc v Trombetta, 178 F Supp 3d 476, 503 (ND Tex 2016) (shifting
       costs of discovery motion where defendant failed to supplement
       discovery responses).
            In addition, the deposition testimony by Hollimon raises
       frank concerns regarding Defendants’ obligations to preserve
       pertinent litigation records. See Rimkus Consulting Group, Inc v
       Cammarata, 688 F Supp 2d 598, 612–13 (SD Tex 2010)
       (describing duty to preserve evidence relevant to litigation).
       Plaintiffs may bring a later, appropriate motion for such failure
       to preserve records, as warranted and supported in good faith.
                 4. Conclusion
            The motion by Plaintiffs seeking to strike Defendants’
       pleadings, defenses, and evidence, or in the alternative for default
       judgment is GRANTED IN PART and DENIED IN PART. Dkt 79.
            Defendants are ORDERED to reimburse Plaintiffs for the
       attorney fees and expenses they incurred when engaging in the
       communications made the subject of the instant motion, drafting
       and filing that motion and the reply, preparing for and
       participating in the record hearing, drafting and filing the
       subsequent responses, and preparing and filing the application
       for award of fees and costs. Dkt 79; Dkt 81; Dkt 90; Dkt 92.
            Plaintiffs are ORDERED to file a motion and supporting
       affidavits by December 3, 2020 setting forth the services for
       which they seek to be reimbursed, the time expended and the
       reasonably hour rate sought, together with proof of any expenses
       incurred. Defendants may respond by December 17, 2020 either
       with agreement to the fees and expenses sought or with evidence
       and argument why they aren’t accurate. Plaintiffs may reply by
       December 22, 2020.




                                        5
Case 4:17-cv-02952 Document 96 Filed on 11/17/20 in TXSD Page 6 of 6




          SO ORDERED.

          Signed on November 17, 2020, at Houston, Texas.



                                Hon. Charles Eskridge
                                United States District Judge




                                   6
